        Case 2:19-cv-11512-GGG-JCW Document 15 Filed 05/12/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    DAVID E. WARMACK                                                            CIVIL ACTION

    VERSUS                                                                         NO: 19-11512

    JERRY LARPENTER, in his official                                               SECTION: T
    Capacity as the Sheriff of Terrebonne
    Parish, and TERREBONNE PARISH
    CONSOLIDATED GOVERNMENT,
    as the political entity that owns the
    Terrebonne Parish Criminal Justice
    Complex
                                            ORDER

         Before the Court is a Motion for Summary Judgment of Defendant, Jerry J. Larpenter,

Sheriff of Terrebonne Parish.1 No opposition has been filed. For the following reasons, the Motion

for Summary Judgment of Defendant, Jerry J. Larpenter, Sheriff of Terrebonne Parish 2 is

GRANTED.

                                       BACKGROUND

         David Warmack (“Plaintiff”) seeks damages against Jerry Larpenter, in his official

capacity as Sheriff of Terrebonne Parish (“Sheriff Larpenter”) and Terrebonne Parish Consolidated

Government (collectively, “Defendants”) for alleged violations of Title II of the Americans with

Disabilities Act, 42 U.S.C. § 12131 et seq. (“ADA”) and Section 504 of the rehabilitation Act of

1973, 29 U.S.C. § 794 (“RA”).3 Plaintiff is a deaf individual who communicates primarily in

American Sign Language (“ASL”) and has limited proficiency in written English.4




1
  R. Doc. 13.
2
  R. Doc. 13.
3
  R. Doc. 1.
4
  R. Doc. 1.


                                                1
         Case 2:19-cv-11512-GGG-JCW Document 15 Filed 05/12/20 Page 2 of 4



           On July 3, 2018, Plaintiff was arrested in Terrebonne Parish after he was stopped for a

traffic violation and was suspected of driving while intoxicated and for a drug related offense.5

Plaintiff was subsequently incarcerated at the Terrebonne Parish Criminal Justice Complex

(“TPCJC”) while awaiting his trial and sentencing. After his trial and sentencing, Plaintiff

remained at TPCJC as a Louisiana Department of Corrections inmate until November 13, 2018.

He was then transferred to the Louisiana State Penitentiary at Angola where he served the

remainder of his sentence and was released on March 21, 2019.

           Plaintiff alleges that during his incarceration at the TPCJC, Defendants failed to provide

ASL interpreters or any effective auxiliary aids and services to facilitate adequate communication

between Plaintiff and the staff. Although the TPCJC was equipped with regular telephones for use

by the general inmate population, Plaintiff alleges TPCJC refused to provide a video phone for

Plaintiff to use. Plaintiff further alleges Defendants’ staff ignored Plaintiff’s requests regarding his

communication needs, that he received services that were objectively substandard, and that he was

subjected to discriminatory treatment because of his disability. Plaintiff contends Defendants’

actions caused him to endure loss of liberty, humiliation, fear, anxiety, isolation, guilt and

emotional distress.

           Sheriff Larpenter has moved for summary judgment contending that Plaintiff has no

evidence to prove that any of the alleged violations of the ADA and RA are likely to recur

because Plaintiff is no longer incarcerated at the TPCJC. Additionally, Sheriff Larpenter

claims Plaintiff has no evidence to support his claim for “compensatory” or “exemplary”

damages, or for attorney’s fees and costs, under either the ADA or the RA. Therefore, Sheriff

Larpenter contends he is entitled to judgment dismissing Plaintiff’s claims.



5
    R. Doc. 1.


                                                   2
       Case 2:19-cv-11512-GGG-JCW Document 15 Filed 05/12/20 Page 3 of 4



                                               LAW AND ANALYSIS

            Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”6 When assessing

whether a dispute as to any material fact exists, the court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.” 7 All

reasonable inferences are drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’ are insufficient to

either support or defeat a motion for summary judgment.”8 The party seeking summary judgment

bears the burden of demonstrating the absence of a genuine issue of material fact.9 “Once the

movant does so, the burden shifts to the nonmovant to establish an issue of fact that warrants

trial.”10

            To recover under either Section 504 of the RA or Title II of the ADA on a claim of

disability–based intentional discrimination by a public entity, a plaintiff must prove: (1) he is a

qualified individual with a disability; (2) he is being denied the benefits of a public entity’s

services, programs or activities, or otherwise suffers intentional discrimination by the entity; and

(3) the discrimination or denial of benefits was because of his disability.11 The Court finds that the

competent summary judgment evidence submitted by Sheriff Larpenter shows that Plaintiff will

be unable to prove that he was denied the benefits of services, programs, or activities or was

otherwise discriminated against while in the custody of the TPCJC.




6
  Fed. R. Civ. P. 56(a).
7
  Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
8
  Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little v. Liquid Air Corp., 37 F.3d 1069,
1075 (5th Cir. 1994).
9
  Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553, 91 L. Ed. 2d 265 (1986).
10
   Smith v. Reg'l Transit Auth., 827 F.3d 412, 420 n.4 (5th Cir. 2016).
11
   Doe v. ColumbiaBrazoria Indep. Sch. Dist. by & through Bd. of Trs., 855 F.3d 681,690 (5th Cir. 2017).


                                                         3
         Case 2:19-cv-11512-GGG-JCW Document 15 Filed 05/12/20 Page 4 of 4



           The affidavit of Warden Bergeron establishes the chronology of how and when a video

relay service was added to the existing means of written communication at the TPCJC to

accommodate Plaintiff. Although the installation of the video relay service system was not

accomplished until November 13, 2018, the date Plaintiff was transferred from the TPCJC to the

Elayne Hunt Correctional facility, Defendants still attempted to provide Plaintiff with

accommodations. Additionally, Plaintiff was able to communicate with the TPCJC staff without

the need for an ASL-qualified interpreter during his entire incarceration. The undisputed facts

show that Plaintiff will not be able to establish that he was denied the benefits of a public entity’s

services, programs or activities, or otherwise suffered intentional discrimination by the

Defendants. Therefore, Sheriff Larpenter is entitled to judgment dismissing Plaintiff’s claims

under the RA and ADA.


                                          CONCLUSION

           Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion for Summary

Judgment of Defendant, Jerry J. Larpenter, Sheriff of Terrebonne Parish12 is GRANTED.

           New Orleans, Louisiana, on this 12th day of May, 2020.



                                                        GREG GERARD GUIDRY
                                                      UNITED STATES DISTRICT JUDGE




12
     R. Doc. 13.


                                                  4
